Citation Nr: 1443105	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  07-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder, claimed as chronic cystitis.  

2.  Entitlement to service connection for a disability of the low back, to include degenerative joint disease of the lumbar spine and mechanical back pain.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had honorable service with the United States Army from September 1970 to April 1972 and with the United States Navy from June 1974 to April 1977.  A period of service from April 1977 to March 1979 has been determined to have been under other than honorable conditions and a bar to VA benefits related to that service interval.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A videoconference hearing was held in August 2008, before the undersigned, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that hearing is of record.  

The Board issued a decision in this case in December 2008, denying service connection for both of the claimed disorders.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, pursuant to a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the appeal to the Board for compliance with instruction in the JMR.  

The Board in September 2010 issued a remand for development consistent with the Joint Motion.  Following development, the case was returned to the Board, and the Board in August 2012 issued a new decision again denying both appealed claims.  The Veteran once again appealed the Board's decision as to both issues, and this time the Court issued a Memorandum Decision in February 2014 vacating the Board's August 2012 decision as to both appealed issues and remanding the case for action consistent with the Court's Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 submission, the Veteran's authorized representative notes that the March 2012 VA examiner failed to opine whether there was a causal relationship between chronic cystitis noted in service and currently diagnosed benign prostatic hypertrophy.  The representative contended that this was also required pursuant to the Board's January 2011 remand instructions, requiring that the examiner opine whether any current genitourinary disorder is related to manifestations noted during the Veteran's periods of honorable service.  

The Court in its February 2014 Memorandum Decision found that the March 2012 VA examiner's opinions were deficient for failing to address other past genitourinary conditions than the prostatitis which the examiner explicitly noted.  The Court observed that the Veteran was treated in October 1971 for dysuria, with the then-examiner's impression of chronic cystitis; that urine cultures in 1971 shed bacterial growth and reflected persistent dysuria; that urinary tract infections were diagnosed in 1971, 1972, 1974, 1976, and 1977; and that in April 1977 the Veteran was diagnosed with a genitourinary condition "resembling" gonorrhea.  The Court also noted that the Veteran had genitourinary treatment following service.  The Court observed that the Veteran testified in October 2008 that he had the same genitourinary symptoms from service up to the present, regardless of the diagnosis assigned.  

Regarding the other issue on appeal, also in the July 2014 submission, the representative observed that the March 2012 VA examiner opined that the degenerative changes to the Veteran's lumbar spine were consistent with the effects of aging.  The representative argues that this opinion was deficient for failing to provide an adequate rationale.  The representative characterized the opinion as a "conclusory statement."  

The Court in its February 2014 Memorandum Decision also found that the March 2012 VA examination was deficient.  Specifically, the Court found that when the March 2012 examiner opined that the Veteran's lumbar spine degeneration was age-related because it was similar to degeneration observed in the cervical spine, the examiner failed to address the possibility that the Veteran had non-age-related causes of degeneration of both the cervical and lumbar spine.  The Court noted that the Veteran had in the past reported having a work-related injury, and the Court found this presented the possibility of non-age-related causes, to include trauma, of similar degenerative changes to the cervical and lumbar spine.  

The authorized representative in her July 2014 submission observed that a March 2006 VA record reflected the Veteran's report that he had completed nursing school in 2003 and that he was now as licensed practical nurse (LPN).  Based on the Veteran's representative having raised the issue, and based on the potential relevance of the Veteran being to some degree qualified to render some professional opinions consistent with his level of nursing education and experience, records of qualification and a report of nursing experience should be requested of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a genitourinary disorder or a low back disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran should be asked to provide documentation of his nursing education and of his licensing as a licensed practical nurse.  He should also be asked to provide a statement of his nursing experience.  He should be informed that his competence to address medical questions is dependent upon his medical qualifications.

3.  The RO must then obtain an addendum report from the VA examiner who conducted the March 2012 examination of the Veteran, inclusive of additional opinions and rationales, so that a sufficient examination report is obtained to support the Board's adjudication.  The examiner must review the records contained within Virtual VA and VBMS.  The examiner is to be advised that the United States Court of Appeals for Veterans Claims has in this case determined that the examiner's March 2012 examination report was deficient, and hence an addendum to that report is required.  

The examiner should explain how she reached the conclusion that degenerative changes in the cervical spine being similar to degenerative changes in the lumbar spine supported the conclusions that the lumbar spine degenerative changes including degenerative disk disease and degenerative joint disease were consistent with the effects of aging and were not related to the Veteran's military service or past trauma.  This should be supported by explicitly stated medical knowledge and medical reasoning.  The examiner should also provide any additional medical support or rationale for the conclusions that the Veteran's lumbar spine degenerative disorder was consistent with the aging process and not causally related to service or past trauma.  

The examiner must note that the Veteran reported that he had a work-related fall at some point following service.  The examiner must then explicitly discuss and consider the possibility that the reason the degenerative changes to the lumbar spine and the degenerative changes to the cervical spine appeared similar upon examination in March 2012 was not that they were both due to age-related processes, but rather that the Veteran had injury to both these parts, or otherwise because the Veteran suffered separate, non-age-related causes of changes to both the cervical and lumbar spine.  The Board hereby advises that this medical question of same or similar not-age-related changes to the cervical and lumbar spine is explicitly required by a decision of the United States Court of Appeals for Veterans Claims in this case, and thus this possibility must be addressed.  

The VA examiner must also explicitly address whether any current low back disorder is related to treatment for a complaint of low back pain in January 1971.  

The examiner should opine whether it is at least as likely as not that Veteran's benign prostatic hypertrophy is related to military service including to past genitourinary conditions in service, inclusive of dysuria, recurring urinary tract infections, and gonorrhea or a gonorrhea-like condition.  The examiner should explicitly address each of these in-service or near-in-time-to-service conditions when rendering opinions and providing medical explanations for her opinions.  Thus, it is insufficient merely to provide an opinion that the Veteran's current benign prostatic hypertrophy did not develop in service and is not causally related to any in-service disability.  Rather, each condition noted during a period of service or proximate to service, including of dysuria, recurring urinary tract infections, and gonorrhea or a gonorrhea-like condition, must be explicitly addressed in the opinion and explanation provided.  All the opinions provided must be supported by explicitly stated medical knowledge and medical reasoning.

The examiner should provide an assessment or opinion addressing the Veteran's contention that he experienced the same genitourinary symptoms from service to the present.  The examiner should address whether this contention is plausible based on current and past medical findings and assessments.  The examiner should also address whether, if the Veteran's contention is plausible, this is still consistent with the Veteran's currently diagnosed benign prostatic hypertrophy being a disorder distinct from any disorders suffered by the Veteran in service.  

A complete rationale for all opinions must be provided.  The report(s) prepared should be typed.

4.  If the requested addendum opinions and reasoning for those opinions cannot be obtained from the March 2012 examiner, then the Veteran must be afforded a new VA examination or examinations addressing the etiology of any current genitourinary disorder and any current low back disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's file records contained within Virtual VA and VBMS must be made available to and be reviewed by the examiner in conjunction with the requested study.  Such review must be noted in the examination report(s).  Following a review of the service and post-service medical records, clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner(s) must provide an opinions whether any current genitourinary disorder is related to the manifestations noted during the Veteran's periods of honorable service, and (separately) whether any current low back disorder is related to the manifestations noted during the Veteran's periods of honorable service.  In so doing, the examiner(s) must consider and address all the requirements and deficiencies noted in the Board's Remand instruction 3, above.  

A complete rationale for all opinions must be provided.  The report(s) prepared should be typed.

5.  If the additional examination(s) in Remand instruction 4 are to be obtained, then the RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).   In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO should then review the development obtained and ensure that it complies with the Board's Remand instructions.  

7.  After the above development has been completed, the Veteran's claims for service connection for a genitourinary disorder and a low back disorder must be readjudicated.  If the claims on appeal remain denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


